Title: To James Madison from Thomas Jefferson, 27 May 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello May 27. 08

I suppose the object of the inclosed information was to obtain a pardon; but as Judge Potter’s means of information respecting the opinion of the Supreme court in a like case may be imperfect, I think it would be best that the Attorney General should enquire into the case, and say whether a pardon ought to go on the ground of the illegality of the judgment.  I propose to leave this for Washington from the 6th. to the 8th. of June, and therefore shall direct the express rider, when he arrives on Monday not to come thus far again, and to take your orders as to his continuing to ride to Montpelier.  I salute you with constant affection & respect.

Th: Jefferson

